Citation Nr: 9915686	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disorder, 
claimed as loss of sight of the right eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
September 1949.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for a right eye disorder, 
claimed as loss of sight of the right eye.  The veteran 
perfected a timely appeal to that decision.

In July 1998, the Board remanded this case to the RO for 
additional development of the evidence.  That action has been 
completed and the case in now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.The strabismus/amblyopia of the right eye are congenital 
and development in nature, and did not undergo an increase in 
severity beyond normal progression as a result of service or 
in-service event or occurrence.

2.  Age related maculopathy of the right eye is not of 
service origin


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) in that the claim 
is plausible or capable of substantiation. See; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This finding is based on 
the evidence, which shows a significant decrease in the 
vision of the right eye during the veteran's period of active 
duty.  Once it has been determined that a claim is well 
grounded VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  In this 
regard, the Board Remanded this case in July 1998 for 
additional development of the evidence, to include a VA 
examination.  The requested actions were completed and the 
Board is satisfied that the duty to assist the veteran has 
been met. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such a determination requires a 
finding of a current disability, which is related to an 
injury or disease, incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (1998).

The service medical records reveal that, at the time of 
examination for entrance into active service in December 
1946, the clinical evaluation of the veteran's eyes were 
indicated to have been abnormal.  The examiner noted that the 
veteran had myopia of the right eye with slight strabismus.  
His visual acuity in the right eye was determined to be 
20/30.  In April 1947, the veteran was seen for complaints of 
squint in the right eye and diminution of vision in the right 
eye.  The veteran reported a history of having cross-eyes 
since birth.  It was noted that the veteran was wearing 
glasses plus spheres.  On examination, the veteran had 
uncorrected visual acuity of 20/200 and corrected visual 
acuity of 20/200 in the right eye.  The examination of the 
eyes was negative except for concomitant convergent 
strabismus.  

The veteran underwent an eye examination in April 1949.  At 
that time the veteran reported that he had esotropia all his 
life and wanted it corrected.  His condition was described as 
stable.  An examination showed that the veteran had right 
esotropia with right eye uncorrected visual acuity of 20/200 
and corrected visual acuity of 20/200.  The report of the 
veteran's separation examination conducted in September 1949 
shows that there was no significant abnormality of the right 
eye and that uncorrected distant vision was 20/200 and 
corrected distant vision was 20/20 in the right eye. 

A summary of private hospitalization dated in October 1949 
reflects that the veteran underwent surgery on the right eye 
for esotropia.

A medical statement from R. C. G., Jr., O.D. dated in 
February 1997, is to the effect that the veteran had been 
treated in his office by three different doctors.  Dr. G. 
reported that the veteran was first examined in August 1992.  
At that time the veteran reported a history of amblyopia 
(lazy eye) in his right eye and that he was taking medication 
for hypertension.  The conclusion was that the veteran had 
hyperopia and presbyopia in each eye. Glasses were prescribed 
which corrected the vision in the right eye to 20/200. Dr. G. 
reported that the veteran was examined in January 1995.  The 
veteran had become slightly more hyperopia in each eye, but 
that otherwise all findings were the same.  Dr. G examined 
the veteran in March 1996.  At that time the veteran had a 
few floaters in his right eye, but that all findings were 
stable.  It was reported that amblyopia was present due to 
greater hyperopia in the right eye and that the amblyopia was 
not attributable to any disease in the right eye.

The veteran testified at a RO hearing in September 1997 that 
his right eye condition, which he called lazy eye, existed 
since childhood and that he had worn glasses since that time.  
He reported that he had a right eye infection for which he 
was treated for approximately two weeks during active service 
and that his eye crossed and was light sensitive.  He stated 
that no other treatment was given and he reported that he had 
surgery for the right eye shortly after service.

The veteran underwent a routine diabetic dilated eye 
examination at a VA outpatient clinic in April 1998.  At that 
time a history of ametropia, and right eye amblyopia and 
exotropia was recorded. 

A Department of Veterans Affairs (VA) ophthalmology 
examination was conducted in September 1998.  At that time, 
the veteran reported a history of infection in the right eye 
in 1949.  He stated that he always had a lazy eye and that he 
had strabismus surgery in 1949.  He denied any other ocular 
history for disease, trauma or surgery.  The veteran first 
wore spectacles at age thirteen.  

The examination showed that the veteran had uncorrected near 
visual acuity of less than 20/200 correctable to 20/200 in 
the right eye. Uncorrected distant visual acuity in the right 
eye was 20/400 correctable to 20/200.  The examination was 
negative for diplopia.  The visual fields were full to 
confrontation.  The diagnoses were strabismus/amblyopia in 
the right eye and early dry age-related maculopathy. 

The examiner indicated that the veteran's ocular health in 
both eyes was consistent and normal for a patient his age.  
He was significantly hyperopic in both eyes.  The lens in 
both eyes had early signs of nuclear sclerosis but was not 
affecting his vision.  The retina was clear without scarring.  
The veteran had congenital strabismus combined with mild 
anisometropia that has resulted in amblyopia.  The examiner 
further stated that the veteran's visual acuity of 20/200 was 
consistent with the diagnosis of strabismus and refractive 
amblyopia.  The record in 1946 indicating myopia and visual 
acuities of 20/30 were inaccurate for both visual acuity and 
myopia.  The examiner reported that the veteran's current 
disability in his right eye was both congenital and 
developmental and was not related in any way to his military 
service. 

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.  While the veteran is competent to describe 
right eye symptoms, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).

In this regard, the VA examiner stated that the veteran's 
right eye disorder was both congenital and developmental in 
nature and not the result of an acquired disease or injury.  
As previously set forth, a congenital or developmental 
defects are not diseases or injuries within the meaning of 
the law for the purposes of establishing service connection.  
38 C.F.R. § 3.303(c) (1998).  Service connection may not be 
granted for a defect, although service connection may be 
granted for a disability, which is shown by the evidence to 
have resulted from a defect, which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).

In this case, the veteran has indicated that he had an 
infection in his right eye during service for which he 
received treatment.  The service medical records indicate 
that the uncorrected visual acuity in the right eye was 20/30 
on entrance and 20/200 at the time of the separation 
examination.  However, the VA examiner was aware of the 
veteran's history of an inservice eye infection at the time 
of the VA examination.  The examiner concluded that the 
veteran's right eye disorder was unrelated in anyway to his 
military service and that the entrance examination was 
inaccurate for both visual acuity and myopia. Additionally, 
the VA examiner further determined that the maculopathy of 
the right eye was age related.  The veteran has not submitted 
any medical evidence which contradicts these opinions. 

Accordingly, the Board finds that the preponderance of the 
evidence does not demonstrate that the an acquired right eye 
disability or disease is of service origin or that any 
preservice right eye disorder increased in severity beyond 
normal progression. 


ORDER

Service connection for a right eye disorder, claimed as loss 
of sight of the right eye, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

